Epitomized Opinion
WASHBURN, P. J.
The Electric Co. maintained a high tension wire along a country highway, said wire being 23 feet above the ground. Burkett was engaged by one Allshouse, a school board member, to assist in repairing a well in the school yard on the same highway. While removing a section of pipe over 20 feet long connection wac accidentally established with the electric wire, Allshouse being killed and Burkett permanently injured. In a suit by Burkett against the Electric Co., Burkett recovered damages and the Electric Co. alleges error.
(1) Answers to interrogations submitted to the jury must be requested, “if they fender a general verdict,” not if the sequel is that they answer if they “find for the plaintiff” (11436 GC.). Neglect to answer by the jury does not constitute error when the request was in the latter form.
(2) The question of misconduct of counsel is not properly brought into the record by an affidavit filed subsequent to the trial, and made a part of the bill of exceptions.
(3) When requests to charge the jury before argument are refused, exceptions should be taken before argument is begun.
(4) Maintaining a high tension wire along a public highway in such a position that persons acting in a reasonably careful manner may come in contact with it is negligence such that it will render the company maintaining such wires liable for injuries to other persons.
(5) If a condition is negligently maintained which causes an injury by the subsequent independent act of a third person, such condition is the proximate cause of the injury, unless it is shown that the act of the third person would have produced the injury independently of the negligent condition.